Citation Nr: 1402555	
Decision Date: 01/17/14    Archive Date: 01/31/14

DOCKET NO.  12-02 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a rating in excess of 20 percent for residuals of a closed tibiofibular fracture, right leg.


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from May 1987 to May 1991.  He also had service in the Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which, in pertinent part, granted the Veteran's claim for an increased rating for residuals of a closed tibiofibular fracture of the right leg and assigned a 20 percent rating.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claim.  A review of the Virtual VA claims file reveals a copy of an inquiry to the Department of Defense confirming the Veteran's dates of service, as well as other adjudicatory documents that were duplicative of those in the paper claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

With respect to the issue on appeal, the Board finds that a remand is necessary in order to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).   

The Board notes that the Veteran was last afforded a VA examination in August 2010 in order to determine the current nature and severity of his residuals of a closed tibiofibular facture.  However, in a December 2011 substantive appeal, the Veteran described worsening symptoms, including increased pain and decreased ability to stand and walk.  As worsening symptomatology has been described since the last VA examination, the Veteran should be afforded a new VA examination to determine the current nature and severity of his service-connected residuals of a closed tibiofibular fracture.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  

In addition, given the time that will pass during the processing of this remand, updated VA treatment records should be associated with the claims file.  On remand, such records should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's treatment records from the VA Medical Center (VAMC) in Dublin to include those dated from November 2011 to the present.  

All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  

2.  After completion of the above development, and after obtaining any outstanding records, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his service-connected residuals of a closed tibiofibular fracture of the right leg.  All indicated tests and studies should be undertaken.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.

The examiner should conduct range of motion testing of the right knee and ankle.  The examiner should note whether there is any pain, weakened movement, excess fatigability or incoordination on movement in either joint, and should address whether there is likely to be additional range of motion loss due to any of the following: (1) pain on use, including during flare- ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner is asked to describe whether pain significantly limits functional ability during flare-ups, or when the right thigh and/or right ankle is used repeatedly.  All limitation of function must be identified.  If there is no pain, limitation of motion and/or limitation of function, such facts must be noted in the report.

The examiner should state whether there is malunion or nonunion of the tibia and fibula, whether there is loose motion requiring a brace, and comment on whether the Veteran's ankle and/or knee disability is slight, moderate, or marked.  He or she should also identify any other symptomatology and manifestations of the disability.

The examiner should state whether the Veteran has ankylosis of subastragalar or tarsal joint in poor weight-bearing position or in good weight-bearing position; malunion of os calcis or astragalus that is manifested by a marked or moderate deformity or an astragalectomy.

The examiner should state whether ankylosis of the right knee is present, and, if so, the degree at which it is present; whether recurrent subluxation or lateral instability is present, and, if so, whether it is slight, moderate, or severe; whether there is dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint; whether there is any residual cartilage damage and whether there is genu recurvatum.

A complete rating should be given for each opinion expressed.  In this regard, a discussion of the facts and medical principles involved would be considerable assistance to the Board.

3.  If any benefit sought on appeal remains denied, the Veteran must be furnished with an appropriate supplemental statement of the case includes clear reasons and bases for all determinations, reflects review of all pertinent evidence of record and afford him the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A.    §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


